DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 3/11/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments filed 3/11/2022 are sufficient to overcome the prior 112(a) & 112(b) rejections. The examiner acknowledges Applicants citations for the support of the present amendments in their concurrently filed remarks.

Claim Objections
Claims 7 & 17 are objected to because of the following informalities: The phrase "calibrated a plurality of time" appears to be a typo of "calibrated a plurality of times".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4, 11-19, & 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 2 & 12 are respectfully held as indefinite because it is unclear how or if "deviation rate" and "maximum deviation that can be accomplished" differ from the "build rate" now recited in the parent independent claims. The present specification describes "build rate" in ¶ 37 of the pre-grant publication: "The change in inclination per measured length drilled is typically referred to as the build rate and is often defined in degrees per one hundred feet drilled". This would appear to be fully commensurate with the nomenclature of "deviation rate" in claims 2 & 12. Similarly, the "capability of the BHA" appears to be commensurate with "determining if a BHA… can drill the build rate…" limitation. In other words, it is unclear how or if the limitations of claims 2 & 12 differ from the comparable limitations now added to the independent claims.
Claims 3, 4, 13, & 14 depend from either claims 2 or 12, and also recite "deviation rate" as well.

Claims 3 & 13 are further held as indefinite because they require "the selected convergence plan includes a portion where a required deviation rate exceeds the potential deviation rate of the BHA". Given that the "deviation rate" appears to be commensurate with the "build rate", and the independent claims now require determining that the BHA "can drill the build rate" of the selected plan, claims 3 & 13 appear to contradict the parent claims, or at the very least indefinitely further limit them.

Independent method claim 11 is held as indefinite because the claim contains no clearly required step of drilling. Do drilling steps are present in claims 11-20 although the preamble recites "A method for drilling". The final clause of claim 11 recites "in order to drill the selected convergence plane". But this is nested in a "transmitting" step and does not clearly require a step of drilling be performed, just "transmitting… commands". In other words, the final clause of claim 11 is unclear as to whether or not "drill[ing] the selected convergence" plan is actually part of the method or not. Claims 12-19 depend from claim 11.

New independent claim 21 is held as indefinite as similarly described for claim 11 above. It is unclear if the second to last clause of the claim (same as the final clause of claim 11) actually requires drilling or not. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0090555 (Boone) in view of US 2010/0185395 (Pirovolou). The independent claims will be addressed first so that similar dependent claims may be addressed together.

Independent claim 1: Boone discloses a drilling system for use with a drilling rig (abstract) comprising:
a processor ("all curve calculations are achieved electronically, such as with a computer or other suitable logic device as described herein" - ¶ 12. "The apparatus also includes a plurality of controllers, calculators, detectors, and other processors, collectively referred to herein as processors 804" - ¶ 243);
a memory coupled to the processor ([0414] A computer system typically includes at least hardware capable of executing machine readable instructions, as well as software for executing acts (typically machine-readable instructions) that produce a desired result. In addition, a computer system may include hybrids of hardware and software, as well as computer sub-systems. [0415] Hardware generally includes at least processor-capable platforms, such as client-machines (also known as personal computers or servers), and hand-held processing devices (such as smart phones, PDAs, and personal computing devices (PCDs), for example). Furthermore, hardware typically includes any physical device that is capable of storing machine-readable instructions, such as memory or other data storage devices"), the memory storing a plurality of instructions for execution by the processor (ibid), the plurality of instructions including:
instructions for calculating a plurality of convergence plans ("creating a modified drilling path to the target location includes calculating curves from the projected location of the bottom hole assembly that intersect the planned drilling path… The projected location of the bottom hole assembly is compared to the new modified drilling path and a second modified drilling path to the target location is created" - ¶ 8. "creating a modified drilling path" - claim 1 - "creating a second modified drilling path" - claim 4. "[A] first 3D curve… and an optional second 3D curve" - ¶ 15. 512, 518, & 520, fig 5A. "[T] he toolface calculation engine 404 calculates at least a first 3D curved section path (an "intersection path") from the projected bit position toward the planned drilling path or toward the target. Optionally, the toolface calculation engine 404 can additionally calculate a second 3D curved section path to merge the BHA into the planned path from the intersection path before reaching the target" - ¶ 122) from an estimated position of a drill bit ("projected location" - abstract) outside a defined margin of error (¶s 13, 116 "intervention zone 534" and "correction zone 536") of a desired point along a planned path for a borehole (figs 5A & 5B), wherein each of the plurality of convergence plans defines a solution vector to realign the drill bit with the planned path ("Based upon locational and other feedback, and based upon the original planned drilling path, the toolface calculation engine 404 will either produce a recommended toolface angular setting between 0 and 360 degrees and a distance to drill in feet or meters on this toolface setting" - ¶ 108. "The calculated curved section path preferably includes the toolface orientation required to follow the curved section and the measured depth ("MD") to drill in feet or meters, for example, to bring the BHA back into the tolerance zone" - ¶ 117) based on drilling operation information (504 & 506, fig 5A) that includes a set of cost parameters (Arguably inherent to the oilfield, as everything is linked to operational costs and times. That said, it is not expressly taught by Boone, but taught by the modifying reference to Pirovolou below);
instructions for producing a set of control parameters for drilling the selected convergence plan ("This corrected direction path, as one or more steering signals, is then output to the steering module 420 at step 514" - ¶ 118); and
wherein the processor is configured, upon execution of one of the plurality of instructions, to transmit one or more commands (" the controller 190 may be configured to transmit operational control signals to the drawworks 130, the top drive 140, the BHA 170…" - ¶ 45. Accordingly, one or more of the controllers 420a, b, f in FIG. 4C receives the desired tool face orientation data and other advisory information that enable the controllers to generate one or more command signals that steer the BHA" - ¶ 118) to one or more downhole components of a rotary steerable system (" The controller 190 may be configured to transmit the operational control signals to the drawworks 130, the top drive 140, the BHA 170" - ¶ 45. "sends and receives control signals to the drawworks 130, the top drive 140, the mud pump 180, and in some embodiments, the BHA 170 in FIG. 1 The BHA control module 718c may be employed when the BHA is configured to be controlled downhole." - ¶ 366) to actuate the one or more downhole rotary steerable system components (Inherent to the above citations. "operational control signals to… the BHA"; "the BHA Is configured to be controlled downhole"; mud motor 172 is taught: ¶ 48), in order to drill the selected convergence plan in accordance with the set of control parameters (¶s 118 & 119; fig 5A).
Boone does not explicitly disclose the factoring of generic "cost parameters", determining a build rate of the plurality of plans, determining if the BHA can drill the build rates, selecting a plan based on the cost parameters and the ability of the BHA can drill the build rate of the selected plan.
	Pirovolou discloses a method for selecting an optima trajectory of a wellbore while drilling the wellbore (abstract), implemented by a processor and memory containing computer instructions (¶ 22) including:
	instructions for calculating a plurality of convergence plans (at least 28 & 30, fig 3; ¶s 28 & 29) from an estimated position of a drill bit ("Position A" - fig 3) along a planned path for a borehole (ibid), wherein each of the plurality of converge plans defines a solution vector to realign the drill bit with the planned path (fig 3) based on drilling operation information that includes a set of cost parameters ("to determine a cost function associated with each possible path" - ¶ 7. "the corrected trajectory is selected from one of numerous possible trajectories by assigning a cost to each possible trajectory and selecting a trajectory based on a cost function analysis" - ¶ 28);
instructions for determining a build rate associated with each of the plurality of convergence plans ("The trajectories 28, 30 may be reviewed based on a second operating and drilling limitation, such as, build rate. Data recorded from drilling to the position A may indicate that only a minimal build rate has been achieved in reaching the position A. Therefore, based on the drilling data obtained and analyzed it may be determined that the trajectory 30 provides a path to the target T that is within the drilling limitations encountered" - ¶ 36. "with reference to FIG. 3, the drilling data received from BHA 10 indicated that the drilling system may not achieve the build rate necessary to steer bit 11 and thus wellbore 2 along section B-T of trajectory 28. In this example, trajectory 30 would be analyzed and determined to be achievable" - ¶ 38);
instructions for determining if a bottom hole assembly (BHA 10) in the borehole can drill the build rate associated with each of the plurality of convergence plans ("with reference to FIG. 3, the drilling data received from BHA 10 indicated that the drilling system may not achieve the build rate necessary to steer bit 11 and thus wellbore 2 along section B-T of trajectory 28. In this example, trajectory 30 would be analyzed and determined to be achievable" - ¶ 38. "reviewing possible trajectories based on the drilling limitation…; and selecting an optimal trajectory to the target based on the drilling limitation" - claim 1 - "… wherein the drilling limitation includes build rate" - claim 3. Elements 48 & 50, fig 4);
instructions for selecting one of the plurality of convergence plans based at least in part on the cost parameters (ibid);
instructions for producing a set of control parameters for drilling the selected convergence plan responsive to a determination that the BHA can drill the build rate of the selected convergence plan ("The controller 19 may communicate instructions to the BHA 10, for example, to direct the BHA 10 and the drilling of wellbore 2 along the corrected optimal trajectory" - ¶ 30); and
wherein the processor (19, fig 2) is configured, upon execution of the plurality of instructions, to transmit one or more commands to one or more downhole components of a rotary steerable system (¶ 30) to actuate the one or more downhole rotary steerable system components ("roto-steerable system 17" and/or "motor 21" - ¶s 18, 24, 25 & fig 1), in order to drill the selected convergence plan in accordance with the set of control parameters (ibid).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the determination of a plurality convergence plans and their respective build rates & cost parameters taught by Pirovolou in the system taught by Boone. This provides the operator with multiple solutions as well as verification that those solutions can be effectively utilized. This helps produce the optimal corrected trajectory (¶ 7).

Independent claim 11 is a method claim that is fully commensurate with claim 1, and is similarly rejected over Boone & Pirovolou as described for claim 1 above (respectfully not repeated again here).

Independent claim 21 is a method claim that is largely commensurate with claim 1, and is similarly rejected as described above. The combination of Boone & Pirovolou further discloses that when the estimated position of the drill bit is within or on the defined margin of error of the desired point along the planned path for the borehole (within "Tolerance cylinder 532" - fig 5B of Boone): drilling along the planned path for the borehole in accordance with a drill plan ("So long as the actual drilling path is within the tolerance cylinder 532, the actual drilling path is within an acceptable range of deviation from the planned drilling path, and the drilling can continue without steering adjustments" - ¶ 115 of Boone).

Claims 2 & 12. In light of the 112(b) rejection of these claims as discussed above, the limitations are interpreted as best able. The drilling system of claim 1 / 12, wherein a capability of the BHA comprises a potential deviation rate (Pirovolou: "with reference to FIG. 3, the drilling data received from BHA 10 indicated that the drilling system may not achieve the build rate necessary to steer bit 11 and thus wellbore 2 along section B-T of trajectory 28. In this example, trajectory 30 would be analyzed and determined to be achievable" - ¶ 38. "reviewing possible trajectories based on the drilling limitation…; and selecting an optimal trajectory to the target based on the drilling limitation" - claim 1 - "… wherein the drilling limitation includes build rate" - claim 3. Elements 48 & 50, fig 4) that represents a maximum deviation that can be accomplished by the BHA at one or more points along each of the plurality of convergence plans ("[O]perating limitations include drill string turn radius and known build rate limitations. For example, based on past drilling data, it may be known that it is difficult to build more than 2.degree./100' in a given wellbore of formation" - ¶ 32).

Claims 3 & 13. In light of the 112(b) rejection of these claims as discussed above, the limitations are interpreted as best able. The drilling system of claim 2 / 12, wherein the memory (Pirovolou: "memory 22" - ¶ 22) further comprises instructions for alerting an operator if the selected convergence plan includes at least a portion of the selected convergence plan where a required deviation rate exceeds the potential deviation rate of the BHA (The "deviation rate" appears to be commensurate with the "build rate" and parent claim 1 requires determining that the BHA "can drill the build rate" of the selected plan. So this claim appears to contradict the parent claims. The present limitations are therefore drawn to subsequent iterations of the correction: "  in initially evaluating and selecting an optimal trajectory, step 52 comprises subsequent selected section selections and analysis. During drilling, step 52 may represent continuous evaluation and when necessary correction of the trajectory" - ¶ 38).

Claims 4 & 14. In light of the 112(b) rejection of these claims as discussed above, the limitations are interpreted as best able. The drilling system of claim 2 / 12, wherein the potential deviation rate is calculated based on a geological formation (Pirovolou: " based on past drilling data, it may be known that it is difficult to build more than 2.degree./100' in a given wellbore of formation" - ¶ 32), a condition of the BHA, and a relative position of the BHA to a bend dip of the geological formation (fig 3 & ¶ 27), or a combination of two or more of the foregoing (ibid).

Claims 5 & 15. The drilling system of claim 1 / 11, wherein the producing a set of control parameters (Boone: "This corrected direction path, as one or more steering signals, is then output to the steering module 420 at step 514" - ¶ 118. Pirovolou: "The controller 19 may communicate instructions to the BHA 10, for example, to direct the BHA 10 and the drilling of wellbore 2 along the corrected optimal trajectory" - ¶ 30) further comprises incorporating calibration data from the BHA (Boone - sensor data from the BHA which provides data to calibrate the estimated location of the BHA: ¶s 52-54. Similar for Pirovolou: ¶s 18 & 38).

Claims 6 & 16. The drilling system of claim 5 / 15, wherein the calibration data includes a relationship between a force applied to a rotary steerable systems activation mechanism (Boone - torque and/or weight-on-bit, either from the surface - ¶ 40, 50 - or from downhole - ¶ 42, 48, 68) and a deviation of the rotary steerable system (Boone - "the controller 325 may execute the method 202 shown in FIG. 2B to provide one or more signals to the drive system 315 and/or the drawworks 320 to increase or decrease WOB and/or quill position, such as may be required to accurately "steer" the drilling operation" - ¶ 73. "Steering module 420" - fig 4A - has multiple "force" inputs that are applied to the BHA: 430a, 430b, 430g, 410l. Pirovolou further discloses "torque and drag forces" being factored into the deviation selection: ¶ 34 & claims 6 & 7).

Claims 7 & 17. The drilling system of claim 3 / 14, wherein the BHA Is calibrated a plurality of time[s] (Boone - "During drilling, a "survey" identifying locational and directional data of a BHA in a well is obtained at various intervals or other times" - ¶ 4. "embodiments include a survey data input from prior surveys 410p" - ¶ 75), with each calibration based on a position ("During drilling, a "survey" identifying locational and directional data of a BHA in a well is obtained at various intervals or other times" - ¶ 4) relative to an immediately preceding survey station (¶ 75; "the directional trends are based on prior survey readings" - ¶ 113. "Because directional control decisions are based on the amount of deviation of the drilling well from the planned path, after each survey, a normal plan proximity scan to the planned well can be carried out" - ¶ 128. "Survey log 804p" - fig 8A. "step 920, the real-time and/or modeled data received during step 910 is utilized to calculate a real-time survey projection ahead of the most recent standard survey result" - ¶ 390).

Claims 8 & 18. The drilling system of claim 1 / 11, wherein the cost parameters further comprise costs related to well path tortuosity (Tortuosity is a wellbore's deviation from a straight line, and Pirovolou teaches minimizing curvature: ¶s 34 & 35. Further, it is arguable that the "costs" taught by Pirovolou - "a cost function associated with each possible path", ¶ 7 - is inherently "related to well path tortuosity" as more tortuosity increases the costs of drilling and completion that section).

Claims 9 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2009/0090555 (Boone) & US 2010/0185395 (Pirovolou), in further view of US 2015/0330204 (Hildebrand; earliest effective filing date of Dec 20, 2012).
Claims 9 & 19: The combination discloses all the limitations of the parent claims, but does not expressly disclose those of the present. However Hildebrand discloses monitoring for risk of wear on the BHA, risks of wellbore damage, and risks of BHA damage ("the drill pipe becom[ing] stuck in the wellbore" fits all three of these options: ¶ 42) responsive to determining that "  the wellbore trajectory variation (“dog leg severity”) exceeds those provided by the well construction engineer and/or by the policies entered into the computer system" (¶ 42). The examiner notes that these are inherently "cost parameters", as drill string tripping, remediation, and replacing tools, all cost money & downtime, as is exceedingly well understood. This is also taught by Hildebrand: " so that a wellbore may be drilled and completed in a safe, consistent and cost effective manner" (¶ 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to factor in risk of wellbore and BHA damage as taught by Hildebrand in the method taught by the combination. This helps ensure that the wellbore may be drilled and completed in a safe, consistent and cost effective manner (¶ 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676